t c memo united_states tax_court james w taylor petitioner v commissioner of internal revenue respondent docket no filed date james w taylor pro_se anne s daugharty for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for - - the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a settlement payment that petitioner received from central washington university cwu is excludable from his gross_income under sec_104 whether petitioner has substantiated the nature and amount of various deductions he claimed on the schedule c attached to his federal_income_tax return whether petitioner is entitled to a casualty_loss deduction whether petitioner is entitled to a deduction for charitable_contributions in an amount greater than the amount determined by respondent whether petitioner is entitled to a deduction for unreimbursed employee business_expenses whether petitioner is entitled to an individual_retirement_account ira deduction and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for purposes of convenience and clarity we have combined the findings_of_fact and discussion of pertinent legal issues some of the facts were stipulated and those facts are so found and are incorporated herein by reference petitioner resided in yakima washington at the time the petition was filed in this case payment from central washington university before date petitioner was employed as a maintenance mechanic by cwu during his employment with cwu petitioner underwent an operation on his right shoulder for an injury unrelated to his employment after the shoulder surgery petitioner received medical advice that he should avoid lifting amounts greater than pounds on date petitioner reinjured his right shoulder while at work petitioner contends that the reinjury resulted when cwu required him to use a pound jackhammer petitioner did not return to work at cwu after reinjuring his shoulder during his employment with cwu through the union petitioner filed against cwu at least five separate grievances including a grievance relating to his shoulder injury petitioner testified that the other four grievances relate to cwu's unfair labor practices like taking his radio and making it unsafe for him to work or taking his driving privileges so he had to use a wheelbarrow petitioner further testified that cwu authorities were harassing thim and that his union representative asked him to file grievances to remedy cwu's unprofessional conduct on date petitioner and cwu entered into a settlement agreement that petitioner will through his union - - representative withdraw all appeals and grievances petitioner also agreed to the following all claims demands rights causes of action the administrative remedies that petitioner has or may have against cwu its successors and assigns and each and every one of the past or present employees students agents attorneys or representatives of cwu in their individual and official capacities arising from or related to his employment are satisfied discharged and settled cwu agreed to pay petitioner dollar_figure reduced by any compensation benefits other than medical benefits received as a result of his shoulder injury on account of his shoulder injury petitioner received a benefit from the washington state department of labor and industries in the amount of dollar_figure of which dollar_figure represented a benefit for lost compensation and dollar_figure represented medical benefits accordingly in date cwu paid petitioner dollar_figure petitioner contends that the payment from cwu is excludable from gross_income under sec_104 a sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort type rights or through a settlement agreement entered into in lieu of such prosecution - - see sec_1_104-1 income_tax regs to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries see 515_us_323 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 see 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir where a settlement agreement lacks express language stating what the settlement amount was paid to settle the most important factor is the intent of the payor see 349_f2d_610 10th cir affg tcmemo_1964_33 determining the nature of the claim is a factual inquiry see 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir petitioner has failed to establish what part if any of the settlement amount here was based upon tort or tort type rights and was received on account of personal injuries during his employment with cwu petitioner filed at least four other -- - grievances against cwu in addition to the grievance that pertained to his shoulder injury petitioner's own testimony shows that these four grievances were not filed on account of physical injury but instead were filed because petitioner claimed that he was being subjected to unfair labor practices we find that he has failed to prove that any of these four grievances were tort type claims for personal injuries from this record we cannot determine the amount if any of the settlement payment allocable to tort type claims for personal injuries the agreement contains broad language relieving cwu from liability and the settlement agreement does not specifically allocate any portion of the amount_paid to petitioner's shoulder injury under these circumstances we hold that the payment from cwu is not excludable from petitioner's gross_income see tagqgi v united_states 35_f3d_93 2d cir schedule c deductions after leaving cwu petitioner engaged in an activity known as total video the purpose of this activity was to produce videos on the schedule c attached to his federal_income_tax return petitioner claimed the following deductions with respect to the video activity advertising dollar_figure car and truck big_number depreciation big_number insurance legal office repairs big_number supplies meals and entertainment utilities petitioner did not report any revenue from the video activity on his federal_income_tax return respondent has determined that petitioner failed to substantiate entitlement to deductions for meals repairs depreciation and car expenses taxpayers are required to keep sufficient records to enable respondent to determine their correct_tax liability see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover deductions are strictly a matter of legislative grace and a taxpayer has the burden of establishing that he or she is entitled to any deduction claimed on a return see rule a 503_us_79 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is permitted to estimate the amount allowable see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite sec_274 overrides the cohan doctrine in the case of travel_expenses meals_and_lodging while away from home entertainment and listed_property see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements under sec_274 a taxpayer must substantiate the amount time place and business_purpose of the expenditures using adequate_records or sufficient evidence corroborating his own statement see sec_1 5t c temporary income_tax regs fed reg date adequate_records are defined as an account book diary log statement of expense trip sheets or similar records see sec_1_274-5t temporary income_tax regs fed reg date petitioner contends that the repair expense claimed on his federal_income_tax return relates to repairs he made on a pickup truck that was used exclusively for business passenger automobiles are listed_property under sec_280f a with certain exceptions any other_property used as a means of --- - transportation is also listed_property under sec_280f d a petitioner also testified that the depreciation deduction claimed on his federal_income_tax return was by mistake misclassified and that the expenditure actually was in the nature of a rental expense we are not persuaded by petitioner's testimony or by the evidence he presented regarding his claim for a rental_expense_deduction petitioner asserts that during he paid dollar_figure to rent a raft with boat gear and oarsmen for use in his video business to substantiate his claimed rental expense petitioner introduced a handwritten receipt petitioner failed to provide any further testimony regarding these items the receipt presented by petitioner is not persuasive the person who allegedly wrote the receipt was not available at trial under these circumstances and in view of petitioner's failure to provide substantiating detail we are not convinced that petitioner paid dollar_figure to rent a raft with boat gear and oarsmen based upon the foregoing we hold that petitioner has failed to substantiate his claimed entitlement to a depreciation or rental deduction after considering the other receipts petitioner presented we find that with one exception petitioner has failed to demonstrate that he is entitled to the schedule c deductions claimed on his federal_income_tax return in excess of -- - amounts allowed by respondent most of the expenses claimed by petitioner are subject_to the strict substantiation requirements of sec_274 we do find that petitioner has substantiated in a manner that satisfies sec_274 dollar_figure of the claimed meal expenses accordingly we hold that petitioner is entitled to a deduction for meals in the amount of dollar_figure and is not entitled to a deduction for repairs or car expenses casualty_loss petitioner contends that on date he purchased a boat and trailer for dollar_figure cash petitioner further claims that the boat and trailer were stolen the next day on date petitioner never reported this supposed theft to the police nor did he file an insurance claim on his federal_income_tax return petitioner claimed that his adjusted cost_basis in the stolen property was dollar_figure petitioner has not provided any explanation concerning the discrepancy between his claimed adjusted cost_basis and the alleged purchase_price sec_165 provides that individual taxpayers may deduct certain losses including losses resulting from theft sustained during the taxable_year and not compensated by insurance or otherwise see sec_165 c the amount of a theft_loss is equal to the lesser_of the fair_market_value at the time of the theft or the adjusted cost_basis of the property in question see sec_1_165-8 income_tax regs petitioner has failed to substantiate entitlement to a theft_loss deduction in support of his position petitioner introduced a handwritten receipt from the purported seller of the boat and an affidavit from an alleged friend neither of these persons was available at the trial and petitioner's documentation is not persuasive simply put we find it difficult to believe that petitioner purchased a boat had it stolen and then failed to report the theft to the police petitioner's account of this supposed theft lacks credibility and in the absence of persuasive and admissible corroborating evidence we refuse to rely on petitioner's self-serving testimony see 99_tc_202 87_tc_74 based upon the record we hold that petitioner has not substantiated a theft_loss and is not entitled to a theft_loss deduction charitable_contribution on his federal_income_tax return petitioner claimed charitable_contributions in cash or check in the amount of dollar_figure respondent has determined that petitioner has not substantiated entitlement to a charitable_contribution_deduction in an amount greater than dollar_figure sec_170 allows a deduction for charitable_contributions subject_to certain limitations sec_170 defines the term charitable_contribution as a contribution or gift to or for_the_use_of listed types of organizations a charitable_contribution is allowable as a deduction only if verified under regulations prescribed by the secretary see sec_170 for charitable_contributions of money taxpayers must maintain for each contribution one of the following a canceled check a receipt from the donee organization or other reliable written records see sec_1_170a-13 income_tax regs for charitable_contributions of property other than money taxpayers generally must maintain for each contribution a receipt from the donee showing the following information the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances see sec_1 170a- b income_tax regs during the trial petitioner presented an unsigned document entitled quarterly report of giving anda letter from his church both documents are unpersuasive the document entitled quarterly report of giving was not signed by a church official even though it provided space for a signature the church letter does not even state a definite contribution amount petitioner also claims that he contributed electrical equipment to perry technical institute and an organization known as n p o petitioner has failed to introduce any evidence we note that petitioner did not claim a contribution of continued that demonstrates that these alleged donees were qualified charitable organizations moreover these donees are not listed in irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code for the foregoing reasons we hold that petitioner is not entitled to a deduction for charitable_contributions in an amount greater than the amount determined by respondent unreimbursed employee_expenses and ira contribution deductions on his federal_income_tax return petitioner claimed a deduction for unreimbursed employee_expenses in the amount of dollar_figure and an ira contribution deduction in the amount of dollar_figure respondent has determined that petitioner failed to substantiate the claimed ira deduction and was entitled only toa deduction for unreimbursed employee_expenses in the amount of dollar_figure petitioner has failed to present any documentation or testimony to support his claimed deductions accordingly petitioner is not entitled to a deduction for unreimbursed employee_expenses in an amount greater than the amount determined by respondent and is not entitled to a deduction for ira contributions accuracy-related_penalty sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence ' continued property other than money on his federal_income_tax return or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the record in this case shows that petitioner was negligent and disregarded rules and regulations petitioner has failed to furnish records or documentation adequate to substantiate his claimed deductions accordingly we hold that petitioner is liable for the accuracy- related penalty under sec_6662 to reflect the foregoing decision will be entered under rule
